Matter of Omar B. v Shantell E. (2015 NY Slip Op 06977)





Matter of Omar B. v Shantell E.


2015 NY Slip Op 06977


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15724

[*1] In re Omar B., Petitioner-Respondent,
vShantell E., Respondent-Appellant.


Tennille M. Tatum-Evans, New York, for appellant.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about January 13, 2014, which granted sole custody of the subject child to petitioner father, unanimously affirmed, without costs.
The record overwhelmingly supports modification of the prior custody order to insure the child's best interests (see Matter of James Joseph M. v Rosana R., 32 AD3d 725 [1st Dept 2006], lv denied 7 NY3d 717 [2006]). The child is well bonded with petitioner and has been thriving under his care for the past three years. Respondent, who has repeatedly put the child in
harm's way, failed to establish that she will be able to place the child's needs before her own and provide for his welfare and happiness.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK